Exhibit 10.1

Execution Version

 

 

 

THIRD AMENDMENT

TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

September 17, 2015

among

GENESIS ENERGY, L.P.,

as the Borrower

and

The Lenders Party Hereto

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Issuing Bank,

BANK OF AMERICA, N.A. AND BANK OF MONTREAL,

as Co-Syndication Agents,

and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent



--------------------------------------------------------------------------------

THIRD AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Third Amendment”) dated as of September 17, 2015, is by and among GENESIS
ENERGY, L.P., a Delaware limited partnership (the “Borrower”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent (in such capacity, together with
its successors in such capacity, the “Administrative Agent”) for the lenders
party to the Credit Agreement referred to below (the “Lenders”) and the Lenders
party hereto.

R E C I T A L S

A. The Borrower, the Lenders, the Administrative Agent and the other agents
referred to therein are parties to that certain Fourth Amended and Restated
Credit Agreement dated as of June 30, 2014 (as amended from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain Loans and
provided certain Committed Amounts (subject to the terms and conditions thereof)
to the Borrower.

B. The Borrower wishes, and the Lenders signatory hereto and the Administrative
Agent are willing, to amend the Credit Agreement as more fully described herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article, schedule, exhibit and section references in
this Third Amendment refer to articles and sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to the Recitals.

(a) The second recital hereby is amended and restated in its entirety as
follows:

WHEREAS, the Borrower, the Administrative Agent, the Lenders and the other
agents and parties hereto entered into this Fourth Amended and Restated Credit
Agreement in order to amend and restate the Existing Credit Agreement;

(b) The following recital hereby is added as the penultimate recital within the
Recitals to the Credit Agreement:

WHEREAS, this Fourth Amended and Restated Credit Agreement has been amended
pursuant to that certain First Amendment dated as of June 30, 2014, that certain
Second Amendment and Joinder Agreement dated as of July 17, 2015, and that
certain Third Amendment dated as of September 17, 2015;

 

1



--------------------------------------------------------------------------------

2.2 Amendments to Section 1.01 (Defined Terms).

(a) The definition of “Acquisition Consideration” hereby is amended and restated
in its entirety as follows:

“Acquisition Consideration” means the purchase consideration for any Acquisition
and all other payments by the Borrower or any Restricted Subsidiary in exchange
for, or as part of, or in connection with, any Acquisition, whether paid in cash
or by the assumption of obligations or the exchange of Equity Interests or of
properties or otherwise and whether payable at or prior to the consummation of
such Acquisition or deferred for payment at any future time, whether or not any
such future payment is subject to the occurrence of any contingency, and
includes any and all payments representing the purchase price and any
assumptions of Indebtedness (including any Indebtedness assumed or acquired
pursuant to Section 6.01(A)(g)), “earn-out” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by the Borrower or any Restricted
Subsidiary.

(b) The definition of “Adjusted Consolidated EBITDA” hereby is amended and
restated in its entirety as follows:

“Adjusted Consolidated EBITDA” means, for any period, Consolidated EBITDA
determined on a Pro Forma Basis; provided that (a) cash distributions received
by the Borrower and the Restricted Subsidiaries from any Unrestricted Joint
Venture shall not account for more than 25% of Adjusted Consolidated EBITDA (as
such Adjusted Consolidated EBITDA is calculated from time to time without giving
effect to cash distributions from Unrestricted Joint Ventures), and any excess
shall be deemed to not be Adjusted Consolidated EBITDA and (b) for any Material
Project with a Commencement Date occurring on or prior to the date of
determination, Adjusted Consolidated EBITDA may include, at the Borrower’s
option, the Material Project EBITDA Adjustments for such Material Project for
such period determined as specified below. Upon the occurrence and during the
continuance of a “Cash Option Only Default” under and as defined in the NEJD
Financing Lease Agreement, Adjusted Consolidated EBITDA shall be automatically
reduced by an amount equal to the contributions to Adjusted Consolidated EBITDA
attributable to NEJD SPE 2 for the applicable Test Period or Calculation Period.

 

2



--------------------------------------------------------------------------------

As used herein, “Material Project EBITDA Adjustments” means, with respect to the
construction or expansion of any capital project of the Borrower or any of its
Restricted Subsidiaries or an Exempted Joint Venture, the aggregate capital cost
of which (inclusive of capital costs expended prior to the acquisition,
construction or expansion thereof) is reasonably expected by the Borrower to
exceed, or exceeds, with respect to the Borrower or any of its Restricted
Subsidiaries or with respect to an Exempted Joint Venture, $10,000,000 (a
“Material Project”):

(a) for each Test Period ending prior to the date on which a Material Project
has achieved commercial operation (the “Commercial Operation Date”) (but
including the Test Period ending with the fiscal quarter in which such
Commercial Operation Date occurs), a percentage (based on the then-current
completion percentage of such Material Project as of the date of determination)
of an amount to be reasonably approved by a majority of the Arrangers (the
“Projected Consolidated EBITDA”) as the projected Consolidated EBITDA
attributable to such Material Project for the first full 12-month period
following the Scheduled Commercial Operation Date of such Material Project (such
amount to be determined based upon projected revenues from customer contracts,
projected revenues from prospective customers that are reasonably determined by
a majority of the Arrangers, in their reasonable discretion, to otherwise be
reasonably likely on the basis of sound financial planning practice, the
creditworthiness and applicable projected production of the prospective
customers, capital and other costs, operating and administrative expenses, the
Scheduled Commercial Operation Date, commodity price assumptions and other
factors reasonably deemed appropriate by a majority of the Arrangers), which
may, at the Borrower’s option, be added to actual Adjusted Consolidated EBITDA
for the Test Period next preceding the fiscal quarter in which construction or
expansion of such Material Project commences (the “Commencement Date”) and for
each Test Period thereafter until the Commercial Operation Date of such Material
Project (including the Test Period ending with the fiscal quarter in which such
Commercial Operation Date occurs), but net of any actual Consolidated EBITDA
attributable to such Material Project for such Test Period; provided that if the
actual Commercial Operation Date does not occur by the Scheduled Commercial
Operation Date, then the foregoing amount shall be reduced, for Test Periods
ending after the Scheduled Commercial Operation Date to (but excluding) the Test
Period ending with the fiscal quarter in which such Commercial Operation Date
occurs, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then-estimated delay (estimated on the
date of determination), whichever is longer): (i) 90 days or less, 0%,
(ii) longer than 90 days, but not more than 180 days, 25%, (iii) longer than 180
days but not more than 270 days, 50%, (iv) longer than 270 days but not more
than 365 days, 75%, and (v) longer than 365 days, 100%; and

(b) beginning with the Test Period ending with the first full fiscal quarter
following the Commercial Operation Date of a Material Project and for the Test
Periods ending with the two immediately succeeding fiscal quarters, an amount
equal to the greater of (i) three times the actual Consolidated EBITDA
attributable to such Material Project for such first full fiscal quarter (if the
first full fiscal quarter), 100% of the actual Consolidated EBITDA attributable
to such Material Project for such first two fiscal quarters (if the second full
fiscal quarter), or one-third of the actual Consolidated EBITDA for such first
three fiscal quarters (if the third full fiscal quarter) or (ii) 75% (if the
first full fiscal quarter), 50% (if the second full fiscal quarter) or 25% (if
the third full fiscal quarter) of the Projected Consolidated EBITDA attributable
to such Material Project for the first full Test Period following such
Commercial Operation Date, which may, at the Borrower’s option, be added to
actual Adjusted Consolidated EBITDA for such Test Periods.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing:

(i) no such Material Project EBITDA Adjustment shall be allowed with respect to
any Material Project unless:

(A) at least 30 days (or such lesser period as is reasonably acceptable to the
Administrative Agent) prior to the last day of the Test Period for which the
Borrower desires to commence inclusion of such Material Project EBITDA
Adjustment in Adjusted Consolidated EBITDA with respect to a Material Project
(the “Initial Test Period”), the Borrower shall have delivered to Administrative
Agent notice of such Material Project and the Scheduled Commercial Operation
Date with respect thereto, together with written pro forma projections of
Consolidated EBITDA attributable to such Material Project for the first full
Test Period following the Scheduled Commercial Operation Date with respect to
such Material Project, and

(B) prior to the last day of the Initial Test Period, a majority of the
Arrangers shall have approved (such approval not to be unreasonably withheld or
delayed) such projections and shall have received such other information and
documentation as a majority of the Arrangers may reasonably request with respect
to such Material Project, all in form and substance reasonably satisfactory to a
majority of the Arrangers.

(ii) the aggregate amount of all Material Project EBITDA Adjustments for any
Test Period shall be limited to 20% of the total actual Adjusted Consolidated
EBITDA for such Test Period (which total actual Adjusted Consolidated EBITDA
shall be determined without including any Material Project EBITDA Adjustments);
provided that, prior to the Investment Grade Date, such 20% limit shall
automatically increase to 30% for the time period commencing with the
Commencement Date for an Exempted Joint Venture and continuing through and until
the third full fiscal quarter following the Commercial Operation Date for such
Exempted Joint Venture, and for all periods thereafter such limit shall be 20%;
provided further that, upon the Investment Grade Date and for all periods
thereafter such limit shall be 30%.

For purposes of the foregoing, “commercial operation” shall be deemed achieved
for any Material Project at such time, at or after the completion of
construction or expansion thereof and the initial placement thereof into
service, as such Material Project first realizes the long-term operating levels
reasonably expected for such Material Project.

 

4



--------------------------------------------------------------------------------

(c) The definition of “Applicable Margin” hereby is amended and restated in its
entirety as follows:

“Applicable Margin” means, with respect to any ABR Loan or Eurodollar Loan, or
with respect to the Unused Fee on Committed Amount, as the case may be,
(a) prior to the Investment Grade Date, the rate per annum set forth in the
Leverage-Based Pricing Grid below based upon the Consolidated Leverage Ratio
then in effect and (b) at any time from and after the Investment Grade Date, the
rate per annum set forth in the Ratings-Based Pricing Grid based upon the Rating
then in effect:

 

Leverage-Based Pricing Grid

 

Level

  

Consolidated

Leverage Ratio

   LIBOR Margin     Base Rate
Margin     Unused Fee on
Committed
Amount  

I

   £ 3.00 to 1.00      1.50 %      0.50 %      0.250 % 

II

   > 3.00 to 1.00 but £ 3.50 to 1.00      1.75 %      0.75 %      0.300 % 

III

   > 3.50 to 1.00 but £ 4.00 to 1.00      2.00 %      1.00 %      0.300 % 

IV

   > 4.00 to 1.00 but £ 4.50 to 1.00      2.25 %      1.25 %      0.375 % 

V

   > 4.50 to 1.00      2.50 %      1.50 %      0.375 % 

For purposes of the Leverage-Based Pricing Grid, the Applicable Margin for any
date shall be determined by reference to the Consolidated Leverage Ratio as of
the last day of the fiscal quarter most recently ended and any change shall
(a) become effective upon the delivery to the Administrative Agent of financial
statements pursuant to Section 5.01(a) or (b) for such quarter and (b) apply
(i) in the case of ABR Loans, to ABR Loans outstanding on such delivery date or
made on and after such delivery date and (ii) in the case of Eurodollar Loans,
to Eurodollar Loans made, continued or converted on and after such delivery
date. Notwithstanding the foregoing, at any time during which the applicable
Borrower Party has failed to deliver such financial statements to the
Administrative Agent when due, the Consolidated Leverage Ratio shall be deemed,
solely for the purpose of this definition, to be Level V until such time as the
applicable Borrower Party shall deliver such financial statements.

 

Ratings-Based Pricing Grid

 

Level

  

Rating

(S&P/Moody’s)

   LIBOR Margin     Base Rate
Margin     Unused Fee on
Committed
Amount  

I

   BBB+/Baa1 or higher      1.125 %      0.000 %      0.175 % 

II

   BBB/Baa2      1.375 %      0.375 %      0.200 % 

III

   BBB-/Baa3      1.750 %      0.750 %      0.250 % 

IV

   BB+/Ba1      2.000 %      1.000 %      0.300 % 

V

   Lower than BB+/Ba1      2.250 %      1.250 %      0.375 % 

For purposes of the Ratings-Based Pricing Grid, (a) if the Ratings are split,
the higher of such ratings shall apply; provided, that if the higher rating is
two or more levels above the lower rating, the rating next below the higher of
the two shall apply; (b) if only one Rating Agency issues a Rating, such rating
shall apply; and (c) if the Rating

 

5



--------------------------------------------------------------------------------

established by Moody’s or S&P shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable Rating Agency.
If the rating system of S&P or Moody’s shall change, or if any of S&P or Moody’s
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Administrative Agent shall negotiate in good faith if necessary
to amend this provision to reflect such changed rating system or the
unavailability of Ratings from such Ratings Agencies and, pending the
effectiveness of any such amendment, the applicable LIBOR Margin, Base Rate
Margin and Unused Fee on Committed Amount shall be determined by reference to
the Rating of such Rating Agency most recently in effect prior to such change or
cessation.

(d) The definition of “Change in Control” hereby is amended and restated in its
entirety as follows:

“Change in Control” means the occurrence of any of the following events: (a) the
Borrower and the Restricted Subsidiaries (other than Restricted Subsidiaries
that are Controlled, or directly or indirectly owned (in whole or in part), by
the OLP) shall cease to be the sole legal or beneficial owners (within the
meaning of Rule 13d-3 under the Exchange Act) of 100% of the limited partnership
interests of the OLP (including all securities which are convertible into
limited partner interests), or (b) the General Partner shall cease to be the
sole general partner of the Borrower or shall cease to be a Wholly Owned
Subsidiary of the Borrower, or (c) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), other than the Permitted Investor Group, becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 40% or more of the equity securities of the Borrower entitled to
vote for members of either Applicable Board on a fully diluted basis, or (d) any
Restricted Subsidiary that is a partnership shall cease to have as its general
partner either the Borrower or any Restricted Subsidiary, except with respect to
any Divestiture permitted under Section 6.06 following which Divestiture such
Restricted Subsidiary ceases to be a Subsidiary of the Borrower or a Restricted
Subsidiary or (e) any change in control or similar event shall occur under the
terms of any indenture, note agreement or other agreement governing any
outstanding Material Indebtedness permitted by Section 6.01(A)(j) that results
in an “event of default” under such Indebtedness, such Indebtedness becoming due
and payable before its maturity, or such Indebtedness being subject to a
repurchase, retirement or redemption right or option (whether or not exercised).

(e) The definition of “Committed Amount” hereby is amended and restated in its
entirety as follows:

“Committed Amount” means, with respect to each Lender, the amount of the
commitment of such Lender to make Loans and to acquire participations in Letters
of Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder at any given time. A
Lender’s Committed Amount may be (a) increased from time to time pursuant to
Section 2.05(c),

 

6



--------------------------------------------------------------------------------

(b) reduced from time to time pursuant to Section 2.05(b) or 2.09, or
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The amount of each Lender’s Committed Amount as
of July 24, 2015 is set forth on Schedule 2.01. The aggregate Committed Amounts
as of July 24, 2015 shall be $1,500,000,000.

(f) The definition of “Consolidated EBITDA” hereby is amended and restated in
its entirety as follows:

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus or minus, as applicable, the following amounts relating to such
period (without duplication):

(a) Basic EBITDA adjustments. Plus the following expenses, charges, losses and
similar items to the extent deducted in determining Consolidated Net Income for
such period:

 

  (i) total interest expense (inclusive of amortization of deferred financing
fees and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees and commitment fees) and non-cash accretion of
discount) net of interest income,

 

  (ii) provision for taxes based on income (including any Texas franchise Tax
provided such franchise Tax is a Tax based on income), foreign withholding taxes
and other taxes similar to the foregoing, and

 

  (iii) all depreciation and amortization expenses.

(b) Exclusion of other non-cash items. Plus all non-cash expenses, charges,
losses, and similar items, and minus all non-cash revenues, incomes, gains and
similar items, in each case, to the extent deducted or included in determining
Consolidated Net Income for such period, including those relating to the
following:

 

  (i) all depletion, impairments, write-offs and similar items (including
impairment of assets, as contemplated in the Statement of Financial Accounting
Standards No. 144 (or any codification thereof), “Accounting for the Impairment
or Disposal of Long-Lived Assets”),

 

  (ii) accretion expenses associated with provision for abandonment costs,

 

  (iii) unrealized expenses, charges, losses, revenues, incomes, gains and
similar items relating to hedging transactions, and

 

  (iv) lower of cost or market adjustments to inventory.

 

7



--------------------------------------------------------------------------------

(c) Certain additional exclusions. Plus or minus the following additional
exclusions:

(i) plus expenses, charges, losses and similar items relating to the following:

 

  (A) sales or other dispositions of assets other than inventory sold in the
ordinary course of business,

 

  (B) items necessary to reconcile the calculation of Consolidated EBITDA to the
Borrower’s calculation of Adjusted EBITDA for purposes of its public
disclosures, including filings with the SEC; provided, that such items do not
exceed 2% of the Borrower’s calculation of Consolidated EBITDA including such
items,

 

  (C) extraordinary items (as contemplated by GAAP), and

 

  (D) Transaction Costs.

(ii) minus revenue, gains, income and similar items relating to the following:

 

  (A) sales or other dispositions of assets other than inventory sold in the
ordinary course of business,

 

  (B) items necessary to reconcile the calculation of Consolidated EBITDA to the
Borrower’s calculation of Adjusted EBITDA for purposes of its public
disclosures, including filings with the SEC; provided, that such items do not
exceed 2% of the Borrower’s calculation of Consolidated EBITDA including such
items, and

 

  (C) extraordinary items (as contemplated by GAAP).

(d) Certain substitutions of cash amounts (if any) in lieu of certain excluded
GAAP amounts. Plus the following substitutions:

 

  (i) cash payments (if any) made by the Borrower and/or its Restricted
Subsidiaries attributable to the Borrower’s equity compensation arrangements
(including its equity appreciation rights plan) in substitution of any non-cash
GAAP items reflected in such period attributable to such equity compensation
payments,

 

  (ii) cash received (if any) by the Borrower or any Restricted Subsidiary
pursuant to any Direct Financing Lease in substitution of any GAAP items
reflected in such period attributable to Direct Financing Leases, and

 

  (iii) cash dividends or distributions (or with respect to NEJD SPE 1, loan
payments under the NEJD Intercompany Note) received (if any) by the Borrower or
any Restricted Subsidiary from Unrestricted Subsidiaries, Joint Ventures, equity
investees and any other Person accounted for by the Borrower by the equity
method of accounting, or any other Person that is not a Subsidiary in
substitution of any GAAP items reflected in such period attributable to
income/loss of such Persons; provided, that such all such dividends or
distributions with respect to a relevant accounting period that the Borrower or
any Restricted Subsidiary receives within 15 days after such accounting period
shall be included as if such amounts had been received during such accounting
period.

 

8



--------------------------------------------------------------------------------

(g) The definition of “Consolidated Interest Expense” hereby is amended and
restated in its entirety as follows:

“Consolidated Interest Expense” means, for any period, (a) the sum of (i) the
total consolidated interest expense, net of consolidated interest income, of the
Borrower and its Subsidiaries (including, without limitation, all commissions,
discounts and other commitment and banking fees and charges (e.g., fees with
respect to letters of credit (including the Letters of Credit) and Hedging
Agreements)) for such period (calculated without regard to any limitations on
payment thereof), adjusted to exclude (to the extent same would otherwise be
included in the calculation above in this clause (a)) the amortization of any
deferred financing costs for such period, plus (ii) without duplication,
(x) that portion of Capital Lease Obligations of the Borrower and its
Subsidiaries on a consolidated basis representing the interest factor for such
period and (y) the “deemed interest expense” (i.e., the interest expense which
would have been applicable if the respective obligations were structured as
on-balance sheet financing arrangements) with respect to all Indebtedness of the
Borrower and its Subsidiaries of the type described in clause (g) of the
definition of Indebtedness contained herein (to the extent same does not arise
from a financing arrangement constituting an operating lease) for such period,
minus (b) that portion of (i) and (ii) above attributable to Unrestricted
Subsidiaries.

(h) The definition of “Consolidated Total Funded Debt” hereby is amended and
restated in its entirety as follows:

“Consolidated Total Funded Debt” means, at any date of determination, an amount
equal to (a) the sum of (without duplication) (i) all Indebtedness and
Disqualified Equity of the Borrower and its Subsidiaries (on a consolidated
basis) as would be required to be reflected as debt or Capital Lease Obligations
on the liability side of a consolidated balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP, (ii) all Indebtedness of the Borrower and
its Subsidiaries of the type described in clauses (b) (excluding undrawn amounts
in respect of letters of credit and surety bonds

 

9



--------------------------------------------------------------------------------

and similar obligations) and (g) of the definition of Indebtedness, and
(iii) all Guarantees of the Borrower and its Subsidiaries in respect of
Indebtedness of any third Person of the type referred to in preceding clauses
(i) and (ii), minus (b) to the extent included in clause (a) above, any such
Indebtedness or Guarantees of any Unrestricted Subsidiaries, minus (c) to the
extent included in clause (a) above, outstanding Inventory Financing Sublimit
Borrowings; provided, that for purposes of this clause (c), the outstanding
Inventory Financing Sublimit Borrowings on the last day of each month (including
for purposes of delivery of any certificates pursuant to Section 5.01(c)) shall
be deemed to have been reduced by the Inventory Sublimit Prepayment Amount of a
prepayment required to be made in the immediately succeeding calendar month
pursuant to Section 2.11(e).

(i) The definition of “Effective Date” hereby is amended and restated in its
entirety as follows:

“Effective Date” means June 30, 2014, the date on which the conditions specified
in Section 4.01 were satisfied (or waived in accordance with Section 9.02).

(j) The definition of “Excluded Property” hereby is amended and restated in its
entirety as follows:

“Excluded Property” means any (a) tract, or group of related tracts, of Real
Property acquired by the Borrower or any Restricted Subsidiary (other than from
a Borrower Party) after the date of this Agreement having a fair market value
(when including the fair market value of improvements thereon) on the
acquisition date thereof of less than $25,000,000 in the aggregate for such
group; provided, however, that with respect to projects undertaken in connection
with Organic Growth, the term “acquisition date” shall mean the “in-service”
date of the relevant project, (b) each “Building” and “Manufactured (Mobile)
Home” (each, as defined in the applicable Flood Insurance Regulations) with a
fair market value of less than $2,000,000; (c) vehicles, aircraft and other
goods covered by a certificate of title, (d)(i) marine vessels owned on the
Effective Date, (ii) the Vessels Under Construction and (iii) each marine vessel
purchased or otherwise acquired by any Borrower Party after the Effective Date
if the consideration paid by such Borrower Party in the transaction or group of
related transactions related to such acquisition is less than $10,800,000,
(e) rights in or to letters of credit (including letter of credit rights (as
defined in the UCC)), (f) the Excluded Accounts, (g) Property subject to a Lien
permitted pursuant to Section 6.02(f) or (h) (so long (and only so long) as the
documents evidencing the Indebtedness secured thereby and permitted pursuant to
Section 6.01(A)(h) (or, on or after the Investment Grade Date, which would
constitute Permitted Purchase Money Debt permitted by Section 6.01(B)) or (A)(g)
(or, on or after the Investment Grade Date, which would constitute Permitted
Acquired Debt permitted by Section 6.01(B)), respectively, prohibit Liens
thereon securing the Secured Obligations), (h) the Sterling Assets to the extent
the aggregate fair market value thereof does not exceed $75,000,000, (i) the
Permitted JV Accounts, and (j) the Wharton and Duval County Properties.

(k) The definition of “Exempted Joint Venture” hereby is amended and restated in
its entirety as follows:

“Exempted Joint Venture” means a Joint Venture or Joint Ventures contemplated as
of the Effective Date that, separately or together, will construct and own
connected oil pipelines or pipeline systems and related facilities (currently
estimated to cost as much as approximately $2.2 billion) and that will be owned
by the Borrower and/or a Restricted Subsidiary (from 25% to 50%) and other
partners; provided that (a) such Joint Venture shall execute contracts with
respect to its oil pipelines or pipeline systems that are take or pay contracts
with a tenor of at least seven years, (b) the contracts described in clause
(a) will be with at least two shippers, (c) the operator of such Joint Venture’s
assets shall be the Borrower, and (d) each Investment in such Joint Venture
shall be made in compliance with Section 6.04(A)(m) and 6.04(B).

 

10



--------------------------------------------------------------------------------

(l) The definition of “Existing Issuing Bank” hereby is amended and restated in
its entirety as follows:

“Existing Issuing Bank” means Bank of America, N.A and Wells Fargo Bank,
National Association.

(m) The definition of “Guarantor” hereby is amended and restated in its entirety
as follows:

“Guarantors” means each Restricted Subsidiary and each guarantor pursuant to
Sections 5.10 and 5.11.

(n) The definition of “Inventory Financing Sublimit Amount” hereby is amended
and restated in its entirety as follows:

“Inventory Financing Sublimit Amount” means $200,000,000.

(o) The definition of “LC Exposure” hereby is amended and restated in its
entirety as follows:

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Ratable Portion of the total LC Exposure at such time, and the LC Exposure of
any Issuing Bank at any time shall be the portion of the LC Exposure associated
with the Letters of Credit issued by such Issuing Bank.

(p) Section 1.01 hereby is amended by deleting the definition of “Equity
Condition” in its entirety.

(q) Section 1.01 hereby is amended by deleting the definition of “GEL Wyoming”
in its entirety.

(r) Section 1.01 hereby is amended by deleting the definition of “GEL Wyoming
Business” in its entirety.

 

11



--------------------------------------------------------------------------------

(s) Section 1.01 hereby is amended by deleting the definition of “GEL Wyoming
Entity” in its entirety.

(t) Section 1.01 hereby is amended by deleting the definition of “Increase and
Amendment Effective Date” in its entirety.

(u) Section 1.01 hereby is amended by deleting the definition of “SEKCO Joint
Venture” in its entirety.

(v) Section 1.01 hereby is amended by deleting the definition of “Specified
Acquired Business” in its entirety.

(w) Section 1.01 hereby is amended by deleting the definition of “Specified
Acquisition Alternative Note Facility” in its entirety.

(x) Section 1.01 hereby is amended by deleting the definition of “Specified
Acquisition Alternative Term Facility” in its entirety.

(y) Section 1.01 hereby is amended by deleting the definition of “Specified
Acquisition Bridge Facility” in its entirety.

(z) The following definitions hereby are added to Section 1.01 of the Credit
Agreement where alphabetically appropriate:

“Investment Grade Date” means the first date on which one of the Rating Agencies
maintains an Investment Grade Rating and the other Rating Agency maintains a
rating equal to or more favorable than BB+ (stable) or Ba1 (stable), as
applicable.

“Investment Grade Rating” means a Rating equal to or more favorable than
(i) Baa3 (stable) from Moody’s or (ii) BBB- (stable) from S&P.

“Permitted Acquired Debt” means Indebtedness of a Restricted Subsidiary assumed
by such Restricted Subsidiary in connection with any Acquisition (or, if such
Restricted Subsidiary is acquired as part of such Acquisition, existing prior
thereto); provided that (i) such Indebtedness shall only be secured to the
extent permitted by Section 6.02(h), (ii) such Indebtedness exists at the time
of such Acquisition at least in the amounts assumed in connection therewith and
is not drawn down, created or increased in contemplation of or in connection
with or subject to such Acquisition, and (iii) no Person, other than the obligor
or obligors thereon at the time of such acquisition, shall become liable for
such Indebtedness.

“Permitted Purchase Money Debt” means Indebtedness in respect of Purchase Money
Obligations and refinancings or renewals thereof; provided that such
Indebtedness shall only be secured to the extent permitted by Section 6.02(f).

“Priority Debt” means the sum, without duplication, of (i) Indebtedness of the
Borrower or any Guarantor secured by a Lien (other than the Liens entered into
under the Loan Documents, including the Security Documents) and (ii) all
Indebtedness of any Subsidiary that is not a Guarantor.

 

12



--------------------------------------------------------------------------------

“Rating” means, as to each Rating Agency and on any day, the rating maintained
by such Rating Agency on such day for senior, unsecured, non-credit enhanced
long-term debt of the Borrower.

“Rating Agency” means each of Moody’s and S&P.

“Restricted Joint Venture” means, (a) as of September 17, 2015, each of Odyssey
Pipeline L.L.C., Sandhill Group, L.L.C., T&P Syngas Supply Company, Deepwater
Gateway, L.L.C., Nautilus Pipeline Company, L.L.C., Manta Ray Offshore Gathering
Company, L.L.C., Neptune Pipeline Company, L.L.C., Atlantis Offshore, LLC, and
so long as such Person constitutes a Joint Venture, each of Independence Hub and
Poseidon, and any Exempted Joint Venture, and (b) with respect to any Person
other than a Person listed in the foregoing clause (a), any Joint Venture that
is designated as a Restricted Joint Venture pursuant to a written notice from
the Borrower to the Administrative Agent; provided that,

(i) immediately before and immediately after giving pro forma effect to such
designation, no Default shall have occurred and be continuing; and

(ii) as determined as of the last date of each fiscal quarter (which
determination shall be applicable for the entire Test Period or Calculation
Period ending on such date, as the case may be), for such Joint Venture to
qualify as a Restricted Joint Venture, the following must be true:

(A) at any time prior to the Investment Grade Date, the Borrower has provided
and maintains Security Documents granting a valid perfected first priority
security interest in all the Capital Stock of such Joint Venture that is owned
by the Borrower or any Restricted Subsidiary to the extent required under
Section 5.10;

(B) the Capital Stock of such Joint Venture is not owned, directly or
indirectly, by an Unrestricted Subsidiary;

(C) such Joint Venture has not created, issued, incurred, become liable in
respect of or suffered to exist any Indebtedness for borrowed money; and

(D) there exists no Lien in respect of such Joint Venture’s Capital Stock other
than a pledge granted pursuant to the Loan Documents, Liens arising by operation
of law and Liens arising by operation of such Joint Venture’s Organizational
Documents (and which are of the type customary in such Organizational
Documents).

“Unrestricted Joint Venture” means a Joint Venture which is not a Restricted
Joint Venture.

 

13



--------------------------------------------------------------------------------

2.3 Amendment to Section 2.05 (Committed Amount). The text of Section 2.05(c)
and 2.05(c)(i) and (ii) hereby is amended and restated in its entirety to read
as follows:

(c) Increase of Committed Amounts. Subject to the conditions set forth in this
Section 2.05(c), the Borrower may from time to time increase the aggregate
Committed Amounts then in effect by increasing the Committed Amount of a Lender
or by causing a Person that at such time is not a Lender to become a Lender (an
“Additional Lender”); provided that such Additional Lender will be subject to
the approval of the Administrative Agent, such approval not to be unreasonably
withheld, delayed or conditioned.

(i) Any increase in the aggregate Committed Amounts shall not be less than
$5,000,000 unless the Administrative Agent otherwise consents, and no such
increase shall be permitted if, after giving effect thereto, the aggregate
increases in the Committed Amounts after July 24, 2015 pursuant to this
Section 2.05(c) would exceed $500,000,000;

(ii) Any increase in the aggregate Committed Amounts shall be subject to the
following additional conditions:

(A) no Event of Default shall have occurred and be continuing at the effective
date of such increase;

(B) on the effective date of such increase, no Eurodollar Loans shall be
outstanding or if any such Eurodollar Loans are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Loans unless the Borrower pays compensation required by
Section 2.16;

(C) no Lender’s Committed Amount may be increased without the consent of such
Lender;

(D) if the Borrower elects to increase the aggregate Committed Amounts by
increasing the Committed Amount of an existing Lender, the Borrower and such
Lender shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit G (a “Committed Amount Increase
Certificate”), together with a processing and recordation fee of $3,500 (except
in connection with any increase consummated on July 24, 2015), and the Borrower
shall, upon the return of such Lender’s existing promissory note, deliver a new
promissory note payable to such Lender in a principal amount equal to its
Committed Amount, after giving effect to such increase, and otherwise duly
completed; and

(E) if the Borrower elects to increase the aggregate Committed Amounts by
causing an Additional Lender to become a party to this Agreement, then the
Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit H (an
“Additional Lender Certificate”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500 (except in connection with any
increase consummated on July 24,

 

14



--------------------------------------------------------------------------------

2015), and unless refused by such Additional Lender, the Borrower shall deliver
a promissory note payable to such Additional Lender in a principal amount equal
to its Committed Amount, and otherwise duly completed.

2.4 Amendment to Section 2.06 (Letters of Credit). The text of Section 2.06(b)
hereby is amended and restated in its entirety to read as follows:

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to any Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a Letter of Credit Request, identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by an Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. Upon issuance of a Letter of Credit, the Issuing Bank
which issues such Letter of Credit shall provide to the Administrative Agent a
copy of such Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $200,000,000, (ii) the LC Exposure of any
single Issuing Bank shall not exceed $67,000,000, (iii) the sum of the total
Revolving Credit Exposures shall not exceed the aggregate Committed Amounts and
(iv) the conditions in Section 4.02(a) and (b) shall have been satisfied.

2.5 Amendment to Section 3.18 (Equity Interests and Subsidiaries). The text of
Section 3.18(a) hereby is amended and restated in its entirety to read as
follows:

(a) Schedule 3.18(a) dated as of the Effective Date sets forth a list of (i) all
of the Subsidiaries and Joint Ventures and their jurisdictions of organization
as of the Effective Date, (ii) whether each Subsidiary is a Restricted
Subsidiary or an Unrestricted Subsidiary as of the Effective Date, and (iii) the
number of each class of its Equity Interests authorized, and the number
outstanding, as of the Effective Date and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights as of the Effective Date. All Equity Interests of each of its Restricted
Subsidiaries are duly and validly issued and are fully paid and non-assessable,
except as such non-assessability may be affected by Sections 17-303 and 17-607
of the Delaware Revised Uniform Partnership Act (or any similar provision of any
similar statute). It and each of its Restricted Subsidiaries is the record and
beneficial owner of, and has good and defensible title to, the Equity Interests
pledged by it under the Guarantee and Collateral Agreement, free of any and all
Liens, rights or claims of other Persons, except the

 

15



--------------------------------------------------------------------------------

security interest created by the Guarantee and Collateral Agreement, and there
are no outstanding options, warrants or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
Property that is convertible into, or that requires the issuance or sale of, any
such Equity Interests, other than equity interests in Joint Ventures and
non-wholly owned Subsidiaries. All Restricted Subsidiaries are Guarantors.

2.6 Amendment to Section 3.21 (Security Documents). The text of Section 3.21(c)
hereby is amended and restated in its entirety to read as follows:

(c) Valid Liens. Each Security Document delivered pursuant to Sections 5.10 and
5.11, upon execution and delivery thereof, is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of its and its
Restricted Subsidiaries’ right, title and interest in and to the Collateral
thereunder, and when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable Governmental
Requirements, such Security Document will constitute First Priority fully
perfected Liens on, and security interests in, all right, title and interest of
it and its Restricted Subsidiaries in such Collateral, in each case with no
other Liens except for Permitted Encumbrances.

2.7 Amendment to Section 4.01 (Effective Date). The text of Section 4.01(j)
hereby is amended and restated in its entirety to read as follows:

(j) [Reserved].

2.8 Amendment to Section 4.02 (Each Credit Event). The text of Section 4.02(a)
hereby is amended and restated in its entirety to read as follows:

(a) The representations and warranties of the Borrower or any other Borrower
Party set forth in this Agreement and the other Loan Documents (other than,
after the Investment Grade Date, those set forth in Section 3.04(c)) shall be
true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (except such representations and warranties
(other than, after the Investment Grade Date, those set forth in
Section 3.04(c)) that are stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

2.9 Amendment to Section 5.10 (Additional Collateral; Additional Guarantors).
The text of Section 5.10 hereby is amended and restated in its entirety to read
as follows:

Section 5.10 Additional Collateral; Additional Guarantors.

(a) With respect to any right, title or interest of it or any of its Restricted
Subsidiaries in (x) Equity Interests, Real Property, Pipelines or other Property
of a type subject to the Security Documents and acquired after the date of this
Agreement (other than from Organic Growth) or (y) any Property of a type subject
to the Security Documents and arising from Organic Growth, in the case of (x) or
(y) other than Covered

 

16



--------------------------------------------------------------------------------

Property or Excluded Property, it will, in the case of (x), no later than the
date that is 30 calendar days after such acquisition is consummated, subject to
extension in the sole discretion of the Administrative Agent, or in the case of
(y), prior to or concurrently with the next delivery of financial statements
under Section 5.01(a) or (b), subject to the extension in the sole discretion of
the Administrative Agent, grant or cause to be granted to the Administrative
Agent for the benefit of the Secured Parties a First Priority Lien of record
(and a Mortgage, in the case of Real Property) on all such Equity Interests,
Real Property, Pipelines and other Property (with no other Liens other than
Permitted Encumbrances), upon terms substantially the same as those set forth in
the Security Documents for Property of a similar type, complete such other
actions as would have been necessary to satisfy the conditions set forth in
Section 4.01 had such Property been owned thereby on the date of this Agreement,
complete such other actions as may be reasonably requested by the Administrative
Agent pursuant to Section 5.11, provide such legal opinions as may be reasonably
requested by the Administrative Agent, pay, or cause to be paid, all taxes and
fees related to any necessary registration, filing or recording in connection
therewith, with respect to any such Real Property, comply with all applicable
Governmental Real Property Disclosure Requirements, and with respect to any Real
Property other than Excluded Property on which any “Building” or “Manufactured
(Mobile) Home” (each, as defined in the applicable Flood Insurance Regulations
and to the extent not constituting Excluded Property) is located, provide a
Federal Emergency Management Agency Standard Flood Hazard Determination;
provided however, that, without limiting the right of the Administrative Agent
to request legal opinions as described above, in the case of any New Pipeline,
the Borrower and the Restricted Subsidiaries shall be deemed to have caused a
Lien of record to have been so granted, and such actions so taken, and any
requirement herein otherwise with respect to the creation or perfection of a
Lien thereon shall be deemed duly satisfied, in each case so long as a duly
completed UCC financing statement indicating such New Pipeline as collateral and
specifying the debtor as a “transmitting utility” has been duly filed in the
central filing office of the state in which such New Pipeline is located and
other jurisdictions as may be reasonably requested by the Administrative Agent,
in each case in form and substance reasonably acceptable to the Administrative
Agent (but without the filing or recording of a Mortgage in any real property
record with respect to such New Pipeline being required). Notwithstanding the
foregoing, Genesis Rail Services, LLC shall not be required to mortgage the Vee
Bar Leasehold Interest so long as a duly completed UCC financing statement
including as collateral all fixtures associated with the real property covered
by the Vee Bar Leasehold Interest and specifying the debtor as a “transmitting
utility” has been duly filed in the filing office of each county and state in
which the real property covered by the Vee Bar Leasehold Interest is located, as
well as the state where Genesis Rail Services, LLC is organized.

(b) It will cause each Restricted Subsidiary that is created or acquired
subsequent to the date of this Agreement to become a party to each applicable
Loan Document, including the Guarantee and Collateral Agreement, and to
promptly, subject to extension in the sole discretion of the Administrative
Agent, execute and deliver to the Administrative Agent all such documents,
agreements and instruments necessary to accomplish such obligation, including
legal opinions (if reasonably requested by the Administrative Agent) relating to
such Restricted Subsidiary, which opinions shall be in

 

17



--------------------------------------------------------------------------------

form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent. It will, or will cause its Restricted Subsidiaries to,
pledge all of the Equity Interests of such newly created or acquired Restricted
Subsidiary (including delivery of original stock certificates or other
certificates evidencing the Equity Interests of such Restricted Subsidiary, if
any, together with an appropriate undated stock power for each certificate duly
executed in blank by the registered owner thereof) to the Administrative Agent.
The Borrower shall cause 100% of the Equity Interests owned directly or
indirectly by the Borrower in all Restricted Subsidiaries to be pledged to the
Administrative Agent at all times pursuant to the Guarantee and Collateral
Agreement or a substantially similar agreement reasonably satisfactory to the
Administrative Agent.

(c) With respect to each Unrestricted Subsidiary and Joint Venture, it will
pledge or cause each Restricted Subsidiary that owns any Equity Interests in any
Unrestricted Subsidiary or Joint Venture to pledge all of the Equity Interests
that are in a domestic Unrestricted Subsidiary and/or a domestic Joint Venture
owned (of record) by it, and 65% of the voting Equity Interests that are in a
foreign Unrestricted Subsidiary and/or a foreign Joint Venture owned (of record)
by it; provided that a pledge of such Equity Interests shall not be required
(i) with respect to the Equity Interests of NEJD SPE 2 owned by NEJD SPE 1,
(ii) with respect to the Equity Interests of FS SPE 2 owned by FS SPE 1, or
(iii) if (x) such Equity Interests are otherwise required to be pledged in order
to secure the Non-Recourse Obligations of such Unrestricted Subsidiary or Joint
Venture, or (y) with respect to Joint Ventures, (A) the Organizational Documents
of such Joint Venture prohibit such pledge or (B) such Equity Interests are
otherwise required to be pledged to secure obligations to the other holders of
Equity Interests in such Joint Venture; provided that in the event such Equity
Interests are required to be so pledged, the direct parent of the Restricted
Subsidiary that owns such pledged Equity Interests shall have pledged (pursuant
to the Guarantee and Collateral Agreement) 100% of the Equity Interests of such
Restricted Subsidiary.

(d) Notwithstanding anything in this Section 5.10 or this Agreement or the other
Loan Documents to the contrary, after the Investment Grade Date, the Borrower
shall no longer be required to comply with clauses (a) through (c) of this
Section 5.10 with respect to any Person or property that is not subject to the
Security Documents prior to the Investment Grade Date.

2.10 Amendment to Section 5.13 (Agreements Respecting Unrestricted Subsidiaries
and Foreign Subsidiaries). The text of Section 5.13(b) hereby is amended and
restated in its entirety to read as follows:

(b) It will, in connection with any Indebtedness or Guarantee obligations
incurred by each Unrestricted Subsidiary, except as permitted pursuant to
Section 5.13(c) and Section 6.04(A)(g) (or, on or after the Investment Grade
Date, Section 6.04(B)) and except in respect of the NEJD Transaction Documents
or the NEJD Intercompany Financing Agreements and except for Indebtedness or
Guarantee obligations in respect of Priority Debt incurred pursuant to
Section 6.01(B) on or after the Investment Grade Date, (i) cause such
Unrestricted Subsidiary to incur such Indebtedness only as a Non-Recourse
Obligation, and (ii) cause such Unrestricted Subsidiary to incur any such
Indebtedness or Guarantee obligations relating to borrowed money

 

18



--------------------------------------------------------------------------------

in excess of $5,000,000 only under a loan agreement, note, lease, instrument or
other agreement that expressly states that such Indebtedness is being incurred
by such Unrestricted Subsidiary as a Non-Recourse Obligation (for the avoidance
of doubt, this clause (ii) is not intended to limit the restrictions set forth
in Section 5.13 or Section 6.04 or elsewhere in the Loan Documents); provided
that no such agreement, note, lease, instrument or other agreement shall be
required to include such statement if such agreement, note, lease, instrument or
other agreement was in effect on the date such Person became an Unrestricted
Subsidiary.

2.11 Amendment to Section 6.01 (Indebtedness and Disqualified Equity). The text
of Section 6.01 hereby is amended and restated in its entirety to read as
follows:

Section 6.01 Indebtedness and Disqualified Equity. (A) Prior to the Investment
Grade Date, it will not, and will not permit any of its Restricted Subsidiaries
to, create, incur, assume or permit to exist any Indebtedness or Disqualified
Equity, except:

(a) Indebtedness incurred in connection with the Loan Documents (including the
Existing Letters of Credit);

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness or Disqualified Equity of the Borrower to or in any Restricted
Subsidiary and of any Restricted Subsidiary to or in the Borrower or any other
Restricted Subsidiary;

(d) Guarantees by any Borrower Party of obligations of the Borrower or any
Restricted Subsidiary that are otherwise permitted hereunder;

(e) Indebtedness pursuant to Hedging Agreements permitted pursuant to
Section 6.07;

(f) Indebtedness of any Borrower Party owing in connection with deferred
payments of insurance premiums; provided that the aggregate principal amount of
all such Indebtedness of all Borrower Parties shall not exceed $25,000,000
outstanding at any one time;

(g) Indebtedness or Disqualified Equity of a Restricted Subsidiary assumed by
such Restricted Subsidiary in connection with any Acquisition permitted pursuant
to Section 6.05 (or, if such Restricted Subsidiary is acquired as part of such
Acquisition, existing prior thereto); provided that (i) such Indebtedness or
Disqualified Equity shall only be secured to the extent permitted by
Section 6.02(h), (ii) such Indebtedness or Disqualified Equity exists at the
time of such Acquisition at least in the amounts assumed in connection therewith
and is not drawn down, created or increased in contemplation of or in connection
with or subject to such Acquisition, and (iii) no Person, other than the obligor
or obligors thereon at the time of such acquisition, shall become liable for
such Indebtedness or Disqualified Equity;

 

19



--------------------------------------------------------------------------------

(h) Indebtedness in respect of Purchase Money Obligations and refinancings or
renewals thereof; provided that (i) such Indebtedness shall only be secured to
the extent permitted by Section 6.02(f) and (ii) the aggregate principal amount
of such Indebtedness, together with all Indebtedness outstanding under clauses
(A)(i) and (A)(k) of this Section 6.01, shall not exceed, in the aggregate at
any one time, 10% of Consolidated Net Tangible Assets as of the most recent
delivery of financial statements pursuant to Section 5.01(a) or Section 5.01(b);

(i) Indebtedness constituting current trade liabilities; provided that the
aggregate principal amount of such Indebtedness, together with all Indebtedness
outstanding under clauses (A)(h) and (A)(k) of this Section 6.01, shall not
exceed, in the aggregate at any one time, 10% of Consolidated Net Tangible
Assets as of the most recent delivery of financial statements pursuant to
Section 5.01(a) or Section 5.01(b);

(j) other unsecured Indebtedness thereof or Disqualified Equity issued by one or
both of the Borrower and Finance Co and Guarantees thereof by any Restricted
Subsidiary; provided that (i) such Indebtedness or Disqualified Equity shall
(A) not have a scheduled final maturity date, or require any scheduled
amortization or other scheduled payments of principal earlier than six months
after the Maturity Date, (B) have no financial maintenance covenants that are
more restrictive than those in this Agreement, (C) have no other covenants or
events of default that, taken as a whole, are more restrictive than those in
this Agreement and (D) have no mandatory prepayment or redemption provisions
other than prepayments required as a result of a “change of control” or asset
sale, (ii) no Event of Default exists or would exist immediately after the
issuance of such Indebtedness or Disqualified Equity, and (iii) no Subsidiary
that is not also a Guarantor shall guarantee such Indebtedness;

(k) Guarantees by any Borrower Party of obligations of one or more Joint
Ventures, which for the avoidance of doubt shall include performance guarantees;
provided that the outstanding amount of such obligations, together with all
Indebtedness outstanding under clauses (A)(h) and (A)(i) of this Section 6.01(A)
shall not exceed, in the aggregate at any one time, 10% of Consolidated Net
Tangible Assets as of the most recent delivery of financial statements pursuant
to Section 5.01(a) or Section 5.01(b);

(l) limited Guarantees by any Borrower Party in connection with such Borrower
Party’s pledge of the Equity Interests of an Unrestricted Subsidiary or Joint
Venture to secure the Non-Recourse Obligations of such Unrestricted Subsidiary
or Joint Venture as permitted by Section 5.10(c)(iii)(x); provided that recourse
under any such Guarantee is limited to only the pledged Equity Interests in the
applicable Unrestricted Subsidiary or Joint Venture;

(m) Indebtedness arising in connection with surety bonds and obligations
required by Governmental Authorities in connection with the ownership or
operation of Property entered into in the ordinary course of business;

 

20



--------------------------------------------------------------------------------

(n) [reserved];

(o) such other Indebtedness or Disqualified Equity not otherwise permitted by
the foregoing clauses of this Section 6.01(A); provided, that the aggregate
principal amount or liquidation value of all such Indebtedness and Disqualified
Equity (i) shall not exceed $30,000,000 outstanding at any one time and
(ii) shall be unsecured; and

(B) On or after the Investment Grade Date, it will not, and will not permit any
of its Restricted Subsidiaries to, create, incur, assume or permit to exist any
Priority Debt at any one time outstanding in an aggregate principal amount
exceeding 15% of Consolidated Net Tangible Assets as of the most recent delivery
of financial statements pursuant to Section 5.01(a) or Section 5.01(b).

2.12 Amendment to Section 6.02 (Liens). The text of Section 6.02 is amended and
restated in its entirety to read as follows:

Section 6.02 Liens. It will not, and will not permit any other Borrower Party
to, create, incur, assume or permit to exist any Lien on any Property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) Liens entered into under the Loan Documents, including the Security
Documents;

(c) any Lien on any Property or asset of it or any other Borrower Party existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other Property or asset of the Borrower or any Restricted
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(d) Liens created pursuant to commercial agreements, such as construction,
operating, reciprocal easements, farmout and maintenance agreements, space lease
agreements, joint venture agreements and related documents (to the extent
requiring a Lien on the Equity Interest owned by any Borrower Party in the
applicable Joint Venture is required thereunder), division order, contracts for
sale, transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements and other
similar agreements, in each case having ordinary and customary terms (including
with respect to Liens) and entered into in the ordinary course of business and
securing obligations other than Indebtedness;

(e) Liens (i) represented by the escrow of cash or Permitted Investments
securing the obligations of any Borrower Party under any agreement to acquire,
or pursuant to which it acquired, any Property, which Liens secure the
obligations of such Borrower Party to the seller of such Property, or (ii) on
assets pursuant to merger

 

21



--------------------------------------------------------------------------------

agreements, stock or asset purchase agreements and similar agreements in respect
of the disposition of such assets, provided that such acquisition or agreement
is permitted pursuant to the terms of this Agreement;

(f) purchase money Liens on Property to secure Indebtedness permitted by
Section 6.01(h) (or, on or after the Investment Grade Date, Permitted Purchase
Money Debt), or renewals or refinancings of any of the foregoing Liens for the
same or a lesser amount; provided, however, that (i) the aggregate principal
amount of such Indebtedness secured by such Liens shall not exceed $40,000,000
in the aggregate at any one time outstanding, (ii) no such Lien may extend to or
cover (A) Equity Interests or (B) any Property other than the Property being
acquired and improvements and accessions thereto and proceeds thereof, (iii) no
such renewal or refinancing may extend to or cover any Property not previously
subject to the Lien being renewed or refinanced, and (iv) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the Property being acquired on the date of acquisition;

(g) Liens expressly permitted by Section 5.10(c)(iii);

(h) Liens securing Indebtedness permitted by Section 6.01(g) (or, on or after
the Investment Grade Date, Permitted Acquired Debt), or renewals or refinancings
of any of the foregoing Liens for the same or a lesser amount; provided that
(i) no such Lien may extend to or cover Equity Interests, (ii) any such Liens
attach only to the Property acquired in such acquisition (and improvements and
accessions thereto and proceeds thereof) secured by such Indebtedness
immediately prior thereto and do not encumber any other Property of any Borrower
Party and (iii) neither the aggregate principal amount of such Indebtedness nor
the aggregate fair market value of the Property securing it may exceed
$30,000,000 at any one time;

(i) Liens granted on cash pledged as margin collateral securing Indebtedness
owing under Hedging Agreements with counterparties permitted by Section 6.07
(other than Secured Hedging Agreements) in an amount not to exceed $50,000,000
in the aggregate at any time outstanding; provided, that, no cash shall be
pledged as margin collateral securing Indebtedness owing under Hedging
Agreements other than pursuant to this Section 6.02(i);

(j) Such other Liens not otherwise permitted by the foregoing clauses of this
Section 6.02; provided that the aggregate amount of all such Liens at any one
time shall not exceed an amount equal to 4% of Consolidated Net Tangible Assets
as of the most recent delivery of financial statements pursuant to
Section 5.01(a) or Section 5.01(b); and

(k) On or after the Investment Grade Date, Liens incurred in connection with any
Priority Debt permitted under Section 6.01(B).

2.13 Amendment to Section 6.03 (Fundamental Changes; Limitations on Business).
The text of Section 6.03(a) hereby is amended and restated in its entirety to
read as follows:

(a) It will not, and will not permit any other Borrower Party to, merge into or
consolidate with any other Person, or permit any other Person to merge into or

 

22



--------------------------------------------------------------------------------

consolidate with it, or liquidate or dissolve, except for transactions permitted
by Sections 6.05 or 6.06, and except that, (i) any Restricted Subsidiary may
merge into the Borrower in a transaction in which the Borrower is the surviving
entity, (ii) any Restricted Subsidiary may merge into any other Restricted
Subsidiary in a transaction in which the surviving entity is a Borrower Party
and (iii) any Subsidiary (other than the General Partner) may liquidate or
dissolve; provided that such liquidation or dissolution, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

2.14 Amendment to Section 6.04 (Investments, Loans, Advances, and Guarantees).
The text of Section 6.04 hereby is amended and restated in its entirety to read
as follows:

Section 6.04 Investments, Loans, Advances and Guarantees. (A) Prior to the
Investment Grade Date, it will not, and will not permit any of its Restricted
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Wholly Owned Subsidiary prior to such merger) any
Equity Interest, evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any Investment or any other interest in, any other Person,
except:

(a) Permitted Investments;

(b) Investments by it existing on the date hereof and set forth on Schedule
6.04, and additional Investments in the Equity Interests of any Restricted
Subsidiaries;

(c) loans or advances made by the Borrower to any Restricted Subsidiary and by
any Restricted Subsidiary to the Borrower or to any other Restricted Subsidiary;

(d) performance Guarantees issued by (i) any Borrower Party guaranteeing the
obligations of the Borrower or any Restricted Subsidiary, (ii) any Restricted
Subsidiary guaranteeing the obligations of the Borrower or any other Restricted
Subsidiary, (iii) any Borrower Party guaranteeing obligations of Unrestricted
Subsidiaries as permitted by Section 5.13(c);

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) Permitted Acquisitions;

(g) Investments in Unrestricted Subsidiaries; provided, that all such
Investments in Unrestricted Subsidiaries in the aggregate outstanding at any one
time shall not exceed an amount equal to 2.5% of Consolidated Net Tangible
Assets as of the most recent delivery of financial statements pursuant to
Section 5.01(a) or Section 5.01(b);

(h) [reserved];

 

23



--------------------------------------------------------------------------------

(i) Investments evidenced by Hedging Agreements permitted by Section 6.07;

(j) the contribution by the Borrower or any Restricted Subsidiary of the Equity
Interests owned by it in a Joint Venture to another Joint Venture or the
investment by the Borrower or any Restricted Subsidiary in another Joint Venture
to the extent made with Equity Interests in a Joint Venture owned by it as long
as the Borrower or such Restricted Subsidiary receives in exchange equity
interests in such transferee Joint Venture;

(k) Investments (i) consisting of extensions of credit in the nature of accounts
receivable arising from the grant of trade credit in the ordinary course of
business and Investments by the Borrower or any other Borrower Party in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to prevent or limit financial loss or (ii) consisting of the acquisition
of securities in connection with the bankruptcy or reorganization of suppliers
and customers;

(l) (i) an equity contribution to FS SPE 2 in an aggregate amount not to exceed
$50,000,000 during the term of this Agreement and (ii) a term loan made by NEJD
SPE 1 to NEJD SPE 2 in a principal amount equal to $175,000,000, made on May 30,
2008 pursuant to the terms of the NEJD Intercompany Note; provided, that such
loan shall at all times be evidenced by the NEJD Intercompany Note and be
secured pursuant to the NEJD Intercompany Security Documents by all collateral
as defined in the NEJD Intercompany Security Documents;

(m) Investments in Permitted Joint Ventures provided that immediately before and
immediately after the acquisition of or Investment in each such Joint Venture,
no Default exists or is continuing; and

(n) such other Investments not otherwise permitted by the foregoing clauses in
this Section 6.04; provided, that all such Investments in the aggregate
outstanding at any one time shall not exceed an amount equal to 7.5% of
Consolidated Net Tangible Assets as of the most recent delivery of financial
statements pursuant to Section 5.01(a) or Section 5.01(b).

(B) On or after the Investment Grade Date, it will not, and will not permit any
of its Restricted Subsidiaries to, make or permit to remain outstanding any
Investments, except Investments that do not (i) violate the Borrower’s or any
Restricted Subsidiary’s Organizational Documents and (ii) after giving effect to
such Investment, violate Section 6.03(b).

2.15 Amendment to Section 6.05 (Acquisitions). The text of Section 6.05 hereby
is amended and restated in its entirety to read as follows:

Section 6.05 Acquisitions. Prior to the Investment Grade Date, it will not, and
will not permit any of its Restricted Subsidiaries to, purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person except (a)

 

24



--------------------------------------------------------------------------------

acquisitions solely among the Borrower Parties, (b) Permitted Acquisitions,
(c) Organic Growth, (d) Investments permitted pursuant to Section 6.04, and
(e) purchases or other acquisitions in the ordinary course of business.

2.16 Amendment to Section 6.06 (Sale of Assets). The text of Section 6.06 hereby
is amended and restated in its entirety to read as follows:

Section 6.06 Sale of Assets. It will not, and will not permit any of its
Restricted Subsidiaries to, enter into any Divestiture or any other conveyance,
sale, lease, sublease, assignment, transfer, or other disposition of any
Property, or issue or dispose of any Equity Interests of any Subsidiary to any
Person other than a Borrower Party, except:

(a) sales of inventory and cash or Permitted Investments in the ordinary course
of business;

(b) disposition of used, worn out, obsolete or surplus Property in the ordinary
course of business;

(c) leases of Real Property or personal Property to third parties in the
ordinary course of business;

(d) any disposition of assets, or issuance or disposition of Equity Interests,
by the Borrower to any Restricted Subsidiary (except that the Borrower shall not
issue Equity Interests to a Restricted Subsidiary) and by any Restricted
Subsidiary to the Borrower or to any other Restricted Subsidiary;

(e) transfers of assets into a Joint Venture or Unrestricted Subsidiary so long
as such Investment in such Joint Venture or Unrestricted Subsidiary is permitted
pursuant to Section 6.04;

(f) the sale or other disposition of any Unrestricted Subsidiary or any Joint
Venture;

(g) dispositions of overdue accounts receivable in the ordinary course of
business in connection with the compromise or collection thereof;

(h) [reserved];

(i) as long as no Default or Event of Default has occurred and is continuing or
would result therefrom, other sales or dispositions of Property; provided, that
the aggregate cash proceeds and other consideration therefor (excluding
customary fees, expenses, costs and Taxes paid in connection with the
consummation of such sale or disposition) received by the Borrower Parties in
any twelve-month period resulting from all such sales or dispositions, shall not
exceed an amount equal to 7.5% of Consolidated Net Tangible Assets as of the
most recent delivery of financial statements pursuant to Section 5.01(a) or
Section 5.01(b);

(j) dispositions of cash or other Property solely to effect any Investments
permitted under Section 6.04(A)(f) or (n) (or, on or after the Investment Grade
Date, Section 6.04(B));

 

25



--------------------------------------------------------------------------------

provided, that with respect to any disposition of any Equity Interests in NEJD
SPE 2, without limiting the restrictions set forth above, (i) such disposition
shall be conducted in all material respects only to the extent permitted by, and
in compliance with, the terms and provisions of the NEJD Transaction Documents,
(ii) such disposition shall be for fair market value, and (iii) the proceeds of
such disposition shall be used to repay the NEJD Intercompany Note. To the
extent the Required Lenders waive the provisions of this Section 6.06 with
respect to the disposition of any Collateral, or any Collateral is disposed as
permitted by this Section 6.06, such Collateral (unless disposed of to a
Borrower Party) shall be sold free and clear of the Liens created by the
Security Documents, and the Administrative Agent shall take all actions it deems
appropriate in order to effect the foregoing.

2.17 Amendment to Section 6.07 (Hedging Agreements). The text of Section 6.07
hereby is amended and restated in its entirety to read as follows:

Section 6.07 Hedging Agreements. Prior to the Investment Grade Date, it will
not, and will not permit any of its subsidiaries or Joint Ventures to, enter
into any Hedging Agreement, except for Hedging Agreements that are for the sole
purpose of hedging in the normal course of business consistent with industry
practices and not for speculative purposes.

2.18 Amendment to Section 6.08 (Restricted Payments). The text of Section 6.08
hereby is amended and restated in its entirety to read as follows:

Section 6.08 Restricted Payments. (A) Prior to the Investment Grade Date, it
will not, and will not permit any of its Restricted Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except (a) any Restricted Subsidiary may declare and make Restricted Payments
pro rata to the owners of its Equity Interests, (b) the Borrower may make
Restricted Payments to the owners of its Equity Interests to the extent of the
amount of “Available Cash” (as defined in the Partnership Agreement) in
accordance with the terms of the Partnership Agreement, (c) the Borrower may
make and declare Restricted Payments in exchange for, or out of the net cash
proceeds from the substantially concurrent sale (other than to a Restricted
Subsidiary) of, Equity Interests of the Borrower (other than Disqualified
Equity), (d) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire (on a pro rata basis with respect to all of its Equity
Interests) Equity Interests issued by it with the proceeds received from the
substantially concurrent issuance by it of new Equity Interests (other than
Disqualified Equity); and (e) the Borrower Parties may make other Restricted
Payments not otherwise permitted by the foregoing clauses in this Section 6.08
in an amount in the aggregate during any 12-month period not to exceed an amount
equal to 1% of Consolidated Net Tangible Assets as of the most recent delivery
of financial statements pursuant to Section 5.01(a) or Section 5.01(b);
provided, with respect to each of clauses (a), (b), (c), (d) and (e) above, that
no Default has occurred and is continuing

 

26



--------------------------------------------------------------------------------

or would result therefrom; and (B) On or after the Investment Grade Date, it
will not, and will not permit any of its Restricted Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
if an Event of Default has occurred and is continuing, or would result
therefrom.

2.19 Amendment to Section 6.10 (Restrictive Agreements). The text of
Section 6.10 hereby is amended and restated in its entirety to read as follows:

Section 6.10 Restrictive Agreements. It will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement, other than the Loan Documents, that
prohibits, restricts or imposes any condition upon (a) except for Liens on
Equity Interests in Joint Ventures owned by a Restricted Subsidiary created by
the customary provisions in Joint Venture agreements and other similar
agreements applicable to Joint Ventures or created by agreements evidencing
Indebtedness of Joint Ventures, the ability of it or any of its Restricted
Subsidiaries to create, incur or permit to exist any Lien created under a Loan
Document upon any of its Property or assets, or (b) the ability of (x) any of
its Restricted Subsidiaries to make Restricted Payments with respect to any of
its Equity Interests or to make or repay loans or advances to it or any other
Restricted Subsidiary or (y) it or any of its Restricted Subsidiaries to
Guarantee Indebtedness of it or any other Restricted Subsidiary; provided that
(i) the foregoing clauses (a) and (b) shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing clauses
(a) and (b) shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Restricted Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary that is to be sold and such sale is permitted hereunder, (iii) the
foregoing clauses (a) and (b) shall not apply to such prohibitions, restrictions
and conditions contained in any agreement evidencing or governing, or pursuant
to which there has been issued, Indebtedness or Disqualified Equity permitted by
Section 6.01(A)(g) (or, on or after the Investment Grade Date, Permitted
Acquired Debt permitted by Section 6.01(B)), so long as the Liens created under
the Security Documents are not prohibited, restricted or conditioned in any
manner (except as to the assets of the applicable Restricted Subsidiary that
secure such Indebtedness, if any), (iv) clause (a) above shall not apply to such
prohibitions, restrictions and conditions contained in any agreement evidencing
or governing, or pursuant to which there has been issued, Indebtedness permitted
by Section 6.01(A)(h) (or, on or after the Investment Grade Date, Permitted
Purchase Money Debt permitted by Section 6.01(B)), so long as the Liens created
under the Security Documents are not prohibited, restricted or conditioned in
any manner (except as to the Property securing such Indebtedness), (v) clause
(a) above shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof, (vi) clause (a) above shall not apply to
such prohibitions, restrictions and conditions contained in the Free State
Acquisition Documents applicable to FS SPE 1, subject to the limitations on
amendment set forth in the Loan Documents, and so long as the Liens created
under the Security Documents are not prohibited, restricted or conditioned in
any manner, (vii) clause (a) above shall not apply to such prohibitions,
restrictions and conditions contained in the NEJD Transaction Documents
applicable to NEJD SPE 1, subject to the limitations on amendment set forth in
the Loan Documents, and so long as the Liens created under the

 

27



--------------------------------------------------------------------------------

Security Documents are not prohibited, restricted or conditioned in any manner
(other than a condition requiring the execution of the NEJD Consent which was
satisfied on May 30, 2008), (viii) clause (a) above shall not apply to such
prohibitions, restrictions and conditions contained in any agreements evidencing
or governing, or pursuant to which there has been issued, Indebtedness or
Disqualified Equity permitted by Section 6.01(A)(j) (or, on or after the
Investment Grade Date, unsecured Indebtedness, Disqualified Equity or Priority
Debt permitted by Section 6.01(B) if such provisions are, taken as a whole,
customary for such type of Disqualified Equity or Indebtedness), subject to the
limitations on amendments as set forth in the Loan Documents, so long as the
Liens created under the Security Documents are not prohibited, restricted or
conditioned in any manner, and (ix) clause (b)(y) above shall not apply to such
prohibitions, restrictions and conditions contained in any agreements evidencing
or governing, or pursuant to which there has been issued, Indebtedness or
Disqualified Equity permitted by Section 6.01(A)(g), (h) or (j) (or, on or after
the Investment Grade Date, Permitted Acquired Debt, Permitted Purchase Money
Debt, unsecured Indebtedness, Disqualified Equity or Priority Debt permitted by
Section 6.01(B) if such provisions are, taken as a whole, customary for such
type of Disqualified Equity or Indebtedness) so long as (A) such prohibitions,
restrictions and conditions, taken as a whole, are no more restrictive on the
Borrower Parties than those contained in this Agreement and (B) the Guarantees
of the Secured Obligations created under the Loan Documents are not prohibited,
restricted or conditioned in any manner.

2.20 Amendment to Section 6.12 (Creation of Subsidiaries). The text of
Section 6.12 hereby is amended and restated in its entirety to read as follows:

(a) It will not, and will not permit any of its Restricted Subsidiaries to, at
any time (i) create or acquire any Restricted Subsidiary unless (A) prior to the
Investment Grade Date, it has caused such Restricted Subsidiary to comply with
the requirements of Sections 5.10 and 5.11, and (B) such creation or acquisition
complies with Sections 6.04 and 6.05; or (ii) create or acquire any Unrestricted
Subsidiary or Joint Venture except as permitted pursuant to Section 6.04; or
(iii) designate any Subsidiary as an Unrestricted Subsidiary except in
accordance with the definition of “Unrestricted Subsidiary”; or (iv) redesignate
any Unrestricted Subsidiary as a Restricted Subsidiary except in accordance with
the definition of “Restricted Subsidiary”. Notwithstanding the foregoing, it
will not permit any Unrestricted Subsidiary to own, directly or indirectly, any
Equity Interests in any Restricted Subsidiary; and

(b) Prior to the Investment Grade Date, it will not permit any of its Joint
Ventures to at any time create or acquire any Restricted Subsidiary without the
prior written consent of the Required Lenders, unless such acquisition is
permitted by this Agreement and simultaneously with such acquisition the
acquired Restricted Subsidiary ceases to be a Restricted Subsidiary.

 

28



--------------------------------------------------------------------------------

2.21 Amendment to Section 6.14 (Financial Condition Covenants). The text of
Section 6.14 hereby is amended and restated in its entirety to read as follows:

Section 6.14 Financial Condition Covenants.

(a) Leverage Ratio. The Borrower will not permit its Consolidated Leverage Ratio
to be in excess of the applicable ratio set forth below as of the last day of
each Test Period set forth below; provided that the Consolidated Leverage Ratio
as of the last day of each Test Period ending after the Investment Grade Date
shall not exceed 5.00 to 1.00; provided further that the Consolidated Leverage
Ratio as of the last day of each Test Period ending (x) on or after
September 30, 2016 or after the Investment Grade Date and (y) during a Permitted
Acquisition Period shall not exceed 5.50 to 1.00.

 

Fiscal Quarter Ending

   Consolidated Leverage Ratio

September 30, 2015

   5.75 to 1.00

December 31, 2015

   5.50 to 1.00

March 31, 2016

   5.50 to 1.00

June 30, 2016

   5.50 to 1.00

September 30, 2016 and thereafter

   5.00 to 1.00

(b) Senior Secured Leverage Ratio. Prior to the Investment Grade Date, the
Borrower will not permit its Consolidated Senior Secured Leverage Ratio to be in
excess of 3.75 to 1.00 as at the last day of each Test Period, commencing with
the Test Period ending September 30, 2015.

(c) Minimum Interest Coverage. Prior to the Investment Grade Date, the Borrower
will not permit its Consolidated Interest Coverage Ratio to be less than 3.00 to
1.00 as at the last day of each Test Period, commencing with the Test Period
ending September 30, 2015; provided that the Consolidated Interest Coverage
Ratio as at the last day of each Test Period during a Permitted Acquisition
Period shall not be less than 2.75 to 1.00.

(d) [Reserved.]

(e) Pro Forma Calculations Prior to Delivery of September 30, 2015 Financials.
To the extent that any transaction or event under this Agreement requires
compliance by the Borrower with the financial covenants set forth in
Section 6.14 for any period prior to the delivery to the Administrative Agent of
the financial statements required by Section 5.01(b) for the fiscal quarter
ending September 30, 2015, (i) such period shall be deemed to be the Test Period
most recently ended prior to the date of such transaction or event for which
financial statements required by Section 5.01(a) or (b) have been delivered to
the Administrative Agent pursuant to this Agreement, (ii) pro forma effect shall
be given to, inter alia, the Specified Acquisition, the Second Amendment, the
incurrence of any Indebtedness and any public offering of common units
representing limited partnership interests in the Borrower, in each case, in
connection with the Specified Acquisition and all other transactions occurring
in connection therewith, and (iii) with respect to the Consolidated Leverage
Ratio, compliance with the applicable level set forth in Section 6.14(a) for the
fiscal quarter ending September 30, 2015 shall be required.

 

29



--------------------------------------------------------------------------------

2.22 Amendment to Section 6.16 (Control Agreements). The text of Section 6.16
hereby is amended and restated in its entirety to read as follows:

Section 6.16 Control Agreements. Prior to the Investment Grade Date, neither it
nor any of its Restricted Subsidiaries shall open any deposit account,
securities account or commodities account without subjecting such account to a
First Priority Lien in favor of the Administrative Agent for the benefit of the
Secured Parties, subject to Permitted Encumbrances, pursuant to a Control
Agreement in form and substance satisfactory to the Administrative Agent;
provided, that the Permitted JV Accounts shall not be subject to the
requirements of this Section 6.16, and the Borrower Parties shall be permitted
to maintain other operating accounts not subject to the requirements of this
Section 6.16 if the aggregate balance of such other operating accounts does not
exceed $5,000,000 at any time (collectively, the “Excluded Accounts”).

2.23 Amendment to Section 6.17 (Prepayments on Indebtedness or Disqualified
Equity). The text of Section 6.17 hereby is amended and restated in its entirety
to read as follows:

Section 6.17 Prepayments on Indebtedness or Disqualified Equity. Prior to the
Investment Grade Date, it will not and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, make (or give any notice in respect of)
any voluntary or optional payment or prepayment on or redemption or acquisition
for value of, or any prepayment, repurchase or redemption as a result of any
asset sale, change of control or similar event of, any outstanding Indebtedness
or Disqualified Equity, except (a) payments, prepayments, redemptions,
repurchases, or acquisitions for value of (i) the Secured Obligations,
(ii) immaterial Indebtedness in the ordinary course of business,
(iii) Indebtedness or Disqualified Equity issued pursuant to and in accordance
with Section 6.01(A)(j) with the net cash proceeds of, or in exchange for, other
Indebtedness or Disqualified Equity issued pursuant to and in accordance with
Section 6.01(A)(j), (iv) Indebtedness or Disqualified Equity assumed or
otherwise incurred pursuant to and in accordance with Section 6.01(A)(g) with
the net cash proceeds of, or in exchange for, other Indebtedness or Disqualified
Equity incurred pursuant to Section 6.01(A)(j), and (v) Indebtedness issued
pursuant to and in accordance with Section 6.01(A)(b) with the net cash proceeds
of, or in exchange for, other Indebtedness issued as extensions, renewals,
replacements or refinancings thereof pursuant to and in accordance with
Section 6.01(A)(b), respectively, and (b) notices in respect of repurchases (but
not the repurchases themselves) pursuant to “change of control” or “asset sale”
provisions of Indebtedness or Disqualified Equity permitted by
Section 6.01(A)(j).

2.24 Amendment to Section 6.20 (Amendments to Risk Management Requirements). The
text of Section 6.20 hereby is amended and restated in its entirety to read as
follows:

Section 6.20 Amendments to Risk Management Requirements. Prior to the Investment
Grade Date, it will not, and will not permit any of its Restricted Subsidiaries

 

30



--------------------------------------------------------------------------------

to, amend, modify or supplement the Risk Management Requirements without
providing prior written notice and description of such amendment, modification
or supplement to the Administrative Agent.

2.25 Amendments to Section 7.01 (Events of Default).

(a) Section 7.01(k) hereby is amended and restated in its entirety to read as
follows:

(k) one or more judgments for the payment of money in an aggregate amount in
excess of 5% of Consolidated Net Tangible Assets as of the most recent delivery
of financial statements pursuant to Section 5.01(a) or Section 5.01(b) shall be
rendered against the Borrower, any other Borrower Party or any combination
thereof and the same shall remain undischarged, unvacated or unbonded for a
period of thirty consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any other Borrower Party to
enforce any such judgment;

(b) Section 7.01(o) hereby is amended and restated in its entirety to read as
follows:

(o) any security interest or Lien purported to be created and granted by any
Security Document with respect to any Collateral worth, individually or in the
aggregate, in excess of $5.0 million, shall cease to be in full force and
effect, or shall cease to give the Administrative Agent, for the benefit of the
Secured Parties, the Liens, rights, powers and privileges purported to be
created and granted under such Security Document (including a perfected security
interest and Lien on all of such Collateral with the priority required by such
Security Document or this Agreement) in favor of the Administrative Agent, in
each case, other than as a result of the acts or omissions of the Administrative
Agent, or shall be asserted by the Borrower or any other Borrower Party not to
be a valid, perfected, First Priority (with no other Liens except for Permitted
Encumbrances) security interest in or Lien on such Collateral;

2.26 Amendment to Section 9.19 (Florida Mortgage Tax Provision). The text of
Section 9.19 hereby is amended and restated in its entirety to read as follows:

Section 9.19 Florida Mortgage Tax Provision. This Agreement renews, extends,
increases and/or modifies that certain Credit Agreement dated November 15, 2006,
as amended and restated as the Existing Credit Agreement, as further amended,
restated, supplemented or otherwise modified prior to the date hereof, last
providing for a revolving credit of up to a maximum aggregate principal
indebtedness in the amount of $1,500,000,000.00. Pursuant to Florida Statutes
Section 201.08(1)(b), documentary stamp taxes and intangible tax due on the
amount apportioned to the real property located in the state of Florida (last
apportioned at $31,001,000 of $935,937,000 as reflected in the instrument
recorded in O.R. Book 3161, Page 715 of the Public Records of Santa Rosa County,
Florida) have been paid on the revolving credit made available to the Borrower
under the Existing Credit Agreement, and any further documentary stamp taxes and
intangible tax due on the updated amount apportioned to the real

 

31



--------------------------------------------------------------------------------

property located in the state of Florida in connection with (x) the Fourth
Amendment to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement made by Genesis Pipeline USA, L.P. to be recorded
in the Public Records of Santa Rosa County, Florida in connection with the
simultaneous recording in Escambia County, Florida, (y) the Deed of Trust,
Mortgage, Assignment, Security Agreement Fixture Filing and Financing Statement
made by Genesis Rail Services, LLC to be recorded in Escambia County, Florida
and (z) the Florida Mortgages and Mortgage modifications required by
Section 6(b) of the Second Amendment, will be paid by the Borrower on the
recordation of such instruments. No additional documentary stamp tax or
intangible tax are payable on this Agreement or any promissory note issued
evidencing indebtedness owing by the Borrower hereunder because all remaining
documentary stamp tax and intangible tax due on the maximum aggregate principal
indebtedness provided for pursuant to the revolving credit made available
hereunder or evidenced by any promissory note issued hereunder evidencing
indebtedness owing by the Borrower hereunder were paid on the recordation of the
instruments recorded in O.R. Book 6034, Page 1909, of the Public Records of
Escambia County, Florida, and in O.R. Book 3007, Page 1947, O.R. Book 3081, Page
269 and O.R. Book 3161, Page 715, each of the Public Records of Santa Rosa
County, Florida.

2.27 Amendment to Exhibit I (Compliance Certificate). Exhibit I to the Credit
Agreement hereby is deleted in its entirety and replaced with Exhibit I attached
hereto.

2.28 Schedule 2.06(b) (LC Exposure). Schedule 2.06(b) attached hereto sets forth
each Issuing Banks’ LC Exposure as of the Third Amendment Effective Date.

Section 3. Conditions Precedent. This Third Amendment shall not become effective
until the date (the “Third Amendment Effective Date”) on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02 of
the Credit Agreement):

3.1 Counterparts. The Administrative Agent shall have received from the Required
Lenders and the Borrower, executed counterparts (in such number as may be
requested by the Administrative Agent) of this Third Amendment.

3.2 Fees. The Administrative Agent, the Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Third
Amendment Effective Date, including, to the extent invoiced, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement.

The Administrative Agent shall notify the Borrower and the Lenders of the Third
Amendment Effective Date, and such notice shall be conclusive and binding.

Section 4. Administrative Agent; Arrangers; Issuing Bank; Reallocation; Approval
of Designated Lenders. Effective as of the Post-Syndication Effective Date, the
Borrower may (A) appoint either of Bank of America, N.A. or its affiliate (“Bank
of America”), BMO Harris Financing, Inc. or its affiliate (“BMO”), Deutsche Bank
AG New York Branch or its affiliate (“DB”), Royal Bank of Canada or its
affiliate (“RBC”), ABN AMRO or its affiliate (“ABN”) or Wells Fargo Bank,
National Association or its affiliate (“Wells Fargo”) as “Administrative Agent”
under the Loan Documents and, subject to such institution’s acceptance of such

 

32



--------------------------------------------------------------------------------

appointment, to the extent necessary to effect any such appointment, the
existing Administrative Agent will resign as “Administrative Agent” under the
Loan Documents (the “Exiting Administrative Agent”), and Exiting Administrative
Agent, the successor “Administrative Agent” (the “Successor Administrative
Agent”) and the Loan Parties, as applicable, will execute and deliver such
assignment and assumption agreements or other instruments or documentation
necessary or reasonably requested to effect such appointment and assignment of
agency, and the Lenders hereby instruct the Successor Administrative Agent and
the Exiting Administrative Agent, and the Borrower hereby agrees, on behalf of
itself and the other Loan Parties, to enter into such assignment and assumption
agreements or other instruments or documentation (collectively, the
“Administrative Agent Appointment”); (B) appoint one or more of Bank of America,
BMO, DB, RBC, ABN or Wells Fargo as “Issuing Bank” under the Loan Documents and,
subject to such institution’s or institutions’ acceptance of such appointment,
to the extent necessary or reasonably requested to effect any such appointment,
the existing Issuing Banks will resign as an “Issuing Bank” under the Loan
Documents and execute and deliver any documentation necessary to effect such
appointment and resignation, and the Borrower hereby agrees, on behalf of itself
and the applicable Loan Parties, to execute and deliver such documents and
comply with the provisions of Section 2.06(i) of the Credit Agreement (the
“Issuing Bank Appointment”); and (C) appoint one or more of Bank of America,
BMO, DB, RBC, ABN or Wells Fargo as an “Arranger” under the Loan Documents and,
subject to such institution’s or institutions’ acceptance of such appointment,
to the extent necessary or reasonably requested to effect any such appointment,
the existing Arrangers will resign as “Arrangers” under the Loan Documents and
execute and deliver any documentation necessary or reasonably requested to
effect such appointment and resignation, and the Borrower hereby agrees, on
behalf of itself and the applicable Loan Parties, to execute and deliver such
documents (the “Arranger Appointment”). Additionally, the Lenders have agreed
among themselves, in consultation with the Borrower, that certain of the
Lenders, may reallocate their respective Committed Amounts (the “Reallocation”
and the date such Reallocation is effected, the “Resyndication Date”) and that
each of Mizuho, Mitsubishi, Crédit Agricole, DNB, Fifth Third Bank and Capital
One or their respective affiliates may be joined as a “Lender” under the Loan
Documents (the “Designated Lender Joinder”). The Administrative Agent, each
Issuing Bank, each Arranger, and the Lenders, in each of their respective
capacities as Administrative Agent, Issuing Bank, Arranger and/or Lender, as
applicable, and the Borrower, hereby consent to the Administrative Agent
Appointment, the Issuing Bank Appointment, the Arranger Appointment, the
Reallocation and the Designated Lender Joinder and hereby waive any notice or
other approval required pursuant to Section 8.09, Section 8.10 or
Section 9.04(c) of the Credit Agreement. For purposes hereof, “Post-Syndication
Effective Date” means the date that is on or before 30 days after the
Resyndication Date.

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Loan Documents, as amended by this Third
Amendment, shall remain in full force and effect in accordance with their terms
following the effectiveness of this Third Amendment.

5.2 Ratification and Affirmation; Representations and Warranties. Each of the
undersigned does hereby adopt, ratify, and confirm the Credit Agreement and the
other Loan Documents, as amended hereby, and its obligations thereunder. The
Borrower hereby (a)

 

33



--------------------------------------------------------------------------------

acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
notwithstanding the amendments contained herein, (b) all references in the Loan
Documents to the “Credit Agreement” (or words of similar import) refer to the
Credit Agreement as amended and supplemented hereby without impairing any such
obligations or Liens in any respect and (c) represents and warrants to the
Lenders that: (i) as of the date hereof, after giving effect to the terms of
this Third Amendment, all of the representations and warranties contained in
each Loan Document to which it is a party are true and correct in all material
respects, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date and (ii) as of the date hereof, after giving effect
to this Third Amendment, no Default has occurred and is continuing.

5.3 Loan Document. This Third Amendment and each agreement, instrument,
certificate or document executed by the Borrower or any other Borrower Party or
any of their respective officers in connection therewith are “Loan Documents” as
defined and described in the Credit Agreement and all of the terms and
provisions of the Loan Documents relating to other Loan Documents shall apply
hereto and thereto. This Amendment shall be binding upon and inure to the
benefit of the Borrower, the Lenders, the Administrative Agent, the Arrangers,
all future holders of the Loans and any notes and their respective successors
and assigns.

5.4 Counterparts. This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

5.5 NO ORAL AGREEMENT. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6 GOVERNING LAW. THIS THIRD AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[signature pages follow]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.

 

BORROWER:     GENESIS ENERGY, L.P.     By: GENESIS ENERGY, LLC, its general
partner     By:  

/s/ Robert V. Deere

    Name:   Robert V. Deere     Title:   Chief Financial Officer

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank,
Lender and Exiting Administrative Agent By:  

/s/ Andrew Ostrov

Name:   Andrew Ostrov Title:   Director

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Issuing Bank and a Lender By:  

/s/ Michael J. Clayborne

Name:   Michael J. Clayborne Title:   Vice President

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC., as a Lender By:  

/s/ Kevin Utsey

Name:   Kevin Utsey Title:   Director BANK OF MONTREAL, as Issuing Bank By:  

/s/ Kevin Utsey

Name:   Kevin Utsey Title:   Director

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A. as a Lender By:  

/s/ Peter Kardos

Name:   Peter Kardos Title:   Vice President

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch as a Lender By:  

/s/ Michael Winters

Name:   Michael Winters Title:   Vice President Deutsche Bank AG New York Branch
as a Lender By:  

/s/ Dusan Lazarov

Name:   Dusan Lazarov Title:   Director

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA as a Lender By:  

/s/ Don J. McKinnerney

Name:   Don J. McKinnerney Title:   Authorized Signatory

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC as a Lender By:  

/s/ R. Bisscheroux

Name:   R. Bisscheroux Title:   Director By:  

/s/ J.D. Kalverkamp

Name:   J.D. Kalverkamp Title:   Country Executive

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

COMPASS BANK as a Lender By:  

/s/ Blake Kirshman

Name:   Blake Kirshman Title:   Senior Vice President

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

SCOTIABANC INC., as a Lender By:  

/s/ J.F. Todd

Name:   J.F. Todd Title:   Managing Director

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Bank of Nova Scotia as a Lender By:  

/s/ Mark Sparrow

Name:   Mark Sparrow Title:   Director

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION as a Lender By:  

/s/ Ben Leonard

Name:   Ben Leonard Title:   Vice President

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ David Valentine

Name:   David Valentine Title:   Senior Vice President

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

Amegy Bank National Association as a Lender By:  

/s/ G. Scott Collins

Name:   G. Scott Collins Title:   Senior Vice President

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

CADENCE BANK, N.A. as a Lender By:  

/s/ William W. Brown

Name:   William W. Brown Title:   Senior Vice President

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

COMERICA BANK as a Lender By:  

/s/ William Robinson

Name:   William Robinson Title:   Senior Vice President

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

Santander Bank, N.A. as a Lender By:  

/s/ Puiki Lok

Name:   Puiki Lok Title:   Vice President By:  

/s/ Jason Hill

Name:   Jason Hill Title:   Senior Vice President

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation as a Lender By:  

/s/ James D. Weinstein

Name:   James D. Weinstein Title:   Managing Director

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

Trustmark National Bank as a Lender By:  

/s/ Jeffrey A. Deutsch

Name:   Jeffrey A. Deutsch Title:   Senior Vice President

 

[Signature Page – Third Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

Schedule 2.06(b)

LC Exposure

 

Issuing Bank

   LC Exposure  

Wells Fargo Bank, National Association

   $ 66,666,666.67   

Bank of America, N.A.

   $ 66,666,666.67   

Bank of Montreal

   $ 66,666,666.66      

 

 

 

Total

   $ 200,000,000      

 

 

 



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE1

Financial Statement Date:             ,         

 

  To: Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of June 30, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Genesis Energy, L.P., as
borrower (the “Borrower”), Wells Fargo Bank, National Association, as
administrative agent, and the lenders party thereto.

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraphs 1 and 2 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 5.01(a)(i) of the Agreement for the fiscal year of the Borrower ended
as of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

2. The Borrower has delivered the year-end unaudited financial statements
required by Section 5.01(a)(ii) of the Agreement for the fiscal year of the
Borrower ended as of the above date.

[Use following paragraphs 1 and 2 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 5.01(b)(i) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries in accordance with GAAP consistently applied as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

 

1  The financial statement certifications certified herein are intended to be
reflective of the certifications required under Section 5.01(a) and 5.01(b) of
the Credit Agreement. The financial covenant calculations included herein are
intended to reflect the components of the financial covenants set forth in
Section 6.14. In the event of any conflict or inconsistency between the
applicable terms and conditions of the Credit Agreement, on the one hand, and
the financial statement certifications and/or financial covenant calculations
reflected in this Exhibit I, on the other hand, the terms and conditions of the
Credit Agreement shall control.



--------------------------------------------------------------------------------

2. The Borrower has delivered the unaudited financial statements required by
Section 5.01(b)(ii) of the Agreement for the fiscal quarter ended as of the
above date.

3. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.

4. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
obligations under the Loan Documents, and

[select one:]

[during such fiscal period, the Borrower performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]

—or—

[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

6. [No change in GAAP or in the application thereof has occurred since the date
of the audited financial statements referred to in Section 3.04 of the
Agreement]

—or—

[The following changes in GAAP or in the application thereof have occurred since
the date of the audited financial statements referred to in Section 3.04 of the
Agreement and such changes have had the following effects on the financial
statements accompanying this Compliance Certificate:]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of             ,         .

 

GENESIS ENERGY, L.P. By:   GENESIS ENERGY, LLC, its general partner  

By:

 

 

    Name:     Title:



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I. Interest Coverage Ratio.

 

A.    Adjusted Consolidated EBITDA (Schedule 2) for the four consecutive fiscal
quarter period ending on the Statement Date:    $                 B.   
Consolidated Interest Expense for such period:    $                 C.   
Consolidated Interest Coverage Ratio (Line I.A ÷ ( Line I.B):     
         to 1.00   

Minimum required commencing with the Test Period ending September 30, 2015:

 

     Minimum Interest
Coverage Ratio    3.00 to 1.002

 

2  During a Permitted Acquisition Period, the minimum Consolidated Interest
Coverage Ratio as at the last day of each Test Period shall not be less than
2.75 to 1.00.



--------------------------------------------------------------------------------

II. Leverage Ratios.

 

   Consolidated Leverage Ratio    A.    Consolidated Total Funded Debt as at the
Statement Date:    $                 B.    Adjusted Consolidated EBITDA
(Schedule 2) for the four consecutive fiscal quarter period ending on the
Statement Date:    $                 C.    Consolidated Leverage Ratio (Line
II.A ÷ ( Line II.B):              to 1.00   

Maximum permitted:

 

Fiscal Quarter Ending

   Consolidated Leverage
Ratio

September 30, 2015

   5.75 to 1.00

December 31, 2015

   5.50 to 1.00

March 31, 2016

   5.50 to 1.00

June 30, 2016

   5.50 to 1.00

September 30, 2016 and thereafter3

   5.00 to 1.00

 

3  The Consolidated Leverage Ratio as of the last day of each Test Period ending
(x) on or after September 30, 2016 or after the Investment Grade Date and
(y) during a Permitted Acquisition Period shall not exceed 5.50 to 1.00.



--------------------------------------------------------------------------------

   Consolidated Senior Secured Leverage Ratio    A.    Consolidated Total Senior
Secured Funded Debt as at the Statement Date:    $                 B.   
Adjusted Consolidated EBITDA (Schedule 2) for the four consecutive fiscal
quarter period ending on the Statement Date:    $                 C.   
Consolidated Senior Secured Leverage Ratio (Line II.A ÷ ( Line II.B):     
        to 1.00   

 

Maximum Consolidated Senior Leverage Ratio commencing with the Test Period
ending September 30, 2015:

   3.75 to 1.00



--------------------------------------------------------------------------------

III. EBITDA for Pricing.

 

Adjusted Consolidated EBITDA for purposes of determining Applicable Margin4 (see
Preliminary Adjusted Consolidated EBITDA on Schedule 2):

   $                

 

4  Solely for the purpose of determining the Applicable Margin, Adjusted
Consolidated EBITDA, as used in calculating Consolidated Leverage Ratio, will be
calculated without giving effect to the limitation on cash distributions
received by the Borrower and the Restricted Subsidiaries from any Unrestricted
Joint Venture, as set forth in clause (a) of the first proviso set forth in the
definition of Adjusted Consolidated EBITDA.



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

         

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Four Fiscal
Quarter Period

Ended

   Consolidated Net Income of the Borrower and its Subsidiaries               
Plus the following expenses, charges, losses and similar items to the extent
deducted in determining Consolidated Net Income for such period:

+

   Total interest expense (inclusive of amortization of deferred financing fees
and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees and commitment fees) and non-cash accretion of
discount) net of interest income               

+

   Provision for taxes based on income (including any Texas franchise Tax
provided such franchise Tax is a Tax based on income), foreign withholding taxes
and other taxes similar to the foregoing               

+

   Depreciation and amortization expenses                Plus all non-cash
expenses, charges, losses, and similar items, in each case, to the extent
deducted in determining Consolidated Net Income for such period, including those
relating to the following:

+

   Depletion, impairments, write-offs and similar items (including impairment of
assets, as contemplated in the Statement of Financial Accounting Standards No.
144 (or any codification thereof), “Accounting for the Impairment or Disposal of
Long-Lived Assets”)               

+

   Accretion expenses associated with provision for abandonment costs         
     

+

   Unrealized expenses, charges, losses, revenues, incomes, gains and similar
items relating to hedging transactions               

+

   Lower of cost or market adjustments to inventory               



--------------------------------------------------------------------------------

Minus all non-cash revenues, incomes, gains and similar items, in each case, to
the extent included in determining Consolidated Net Income for such period,
including those relating to the following:

-

   Depletion, impairments, write-offs and similar items (including impairment of
assets, as contemplated in the Statement of Financial Accounting Standards No.
144 (or any codification thereof), “Accounting for the Impairment or Disposal of
Long-Lived Assets”)               

-

   Accretion expenses associated with provision for abandonment costs         
     

-

   Unrealized expenses, charges, losses, revenues, incomes, gains and similar
items relating to hedging transactions               

-

   Lower of cost or market adjustments to inventory                Plus
expenses, charges, losses and similar items relating to the following:

+

   Sales or other dispositions of assets other than inventory sold in the
ordinary course of business               

+

   Items necessary to reconcile the calculation of Consolidated EBITDA to the
Borrower’s calculation of Adjusted EBITDA for purposes of its public
disclosures, including filings with the SEC; provided, that such items do not
exceed 2% of the Borrower’s calculation of Consolidated EBITDA including such
items               

+

   Extraordinary items (as contemplated by GAAP)               

+

   Transaction Costs                Minus revenue, gains, income and similar
items relating to the following:

-

   Sales or other dispositions of assets other than inventory sold in the
ordinary course of business               

-

   Items necessary to reconcile the calculation of Consolidated EBITDA to the
Borrower’s calculation of Adjusted EBITDA for purposes of its public
disclosures, including filings with the SEC; provided, that such items do not
exceed 2% of the Borrower’s calculation of Consolidated EBITDA including such
items               

-

   Extraordinary items (as contemplated by GAAP)               



--------------------------------------------------------------------------------

Plus the following substitutions:

+

   Cash payments (if any) made by the Borrower and/or its Restricted
Subsidiaries attributable to the Borrower’s equity compensation arrangements
(including its equity appreciation rights plan) in substitution of any non-cash
GAAP items reflected in such period attributable to such equity compensation
payments               

+

   Cash received (if any) by the Borrower or any Restricted Subsidiary pursuant
to any Direct Financing Lease in substitution of any GAAP items reflected in
such period attributable to Direct Financing Leases               

+

   Cash dividends or distributions (or with respect to NEJD SPE 1, loan payments
under the NEJD Intercompany Note) received (if any) by the Borrower or any
Restricted Subsidiary from Unrestricted Subsidiaries, Joint Ventures, equity
investees and any other Person accounted for by the Borrower by the equity
method of accounting, or any other Person that is not a Subsidiary in
substitution of any GAAP items reflected in such period attributable to
income/loss of such Persons5               

=

   Consolidated EBITDA               

+

   Pro Forma Adjustments (other than Non-Historical Pro Forma Adjustments and
Material Project EBITDA Adjustments)               

+

   Non-Historical Pro Forma Adjustments, as applicable               

 

5  All such dividends or distributions with respect to a relevant accounting
period that the Borrower or any Restricted Subsidiary receives within 15 days
after such accounting period shall be included as if such amounts had been
received during such accounting period.



--------------------------------------------------------------------------------

+

   Material Project EBITDA Adjustments, as applicable               

=

   (Preliminary) Adjusted Consolidated EBITDA               

-

   Cash distributions from Unrestricted Joint Ventures in excess of 25% of
(Preliminary) Adjusted Consolidated EBITDA (as such (Preliminary) Adjusted
Consolidated EBITDA is calculated from time to time without giving effect to
cash distributions from Unrestricted Joint Ventures)               

=

   Adjusted Consolidated EBITDA               